Citation Nr: 1503535	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-31 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for PTSD and assigned a 30 percent rating.  In a December 2011 Statement of the Case, the RO denied the Veteran's claim of entitlement to a TDIU.

On his VA Form 9, Substantive Appeal, received in November 2011, the Veteran requested a Board hearing to be held at the RO in connection with his claims.  However, in an accompanying statement, the Veteran indicated that his "first choice" would be to not have a hearing.  In a December 2011 letter, the Veteran, through his representative, requested to withdraw his request for a Travel Board hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He also contends that his PTSD precludes his employment, entitling him to a TDIU.

With respect to the Veteran's higher initial rating claim for PTSD, the Board notes that the Veteran was afforded a VA Contract examination in April 2010.  However, the examiner did not have access to VA mental health records which were associated with the claims file following the examination.  Moreover, the Veteran and his representative have submitted multiple statements asserting that the Veteran's symptoms are worse than indicated on initial VA treatment records and on April 2010 VA examination.  For example, the Veteran has reported suicidal and homicidal thoughts, recent panic attacks, and an increased level of alcohol consumption.  Accordingly, the claim must be remanded for a VA examination.  Any additional treatment records should be obtained on remand and associated with the claims file for the VA examiner's review. 

Regarding the Veteran's claim for TDIU, although the Veteran submitted a VA Form 21-8940, it does not appear that the Veteran was given proper notice regarding his TDIU claim.  On remand, proper notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

2.  Ask the Veteran to provide or identify any records pertaining to his PTSD and TDIU claims that are not already associated with the claims folder.  Provided that the necessary authorization forms are completed, attempt to obtain any identified records and associate such records with the claims file.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's psychiatric disability.  The claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Following examination, the examiner should identify all of the Veteran's psychiatric symptoms and assign a Global Assessment of Functioning (GAF) score for his psychiatric disability.

The examiner should then opine as to whether the Veteran's psychiatric disability renders him unable to secure and follow a substantially gainful occupation.

In offering these assessments, the examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.

4.  Thereafter, readjudicate the Veteran's PTSD and TDIU claims.  If the decision with respect to either claim remains adverse to Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




